DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2, 19, and 24 are objected to because of the following informalities:  
Claim 2 recites “said portion of the tire puncturing frame engaged…” which appears to be the same element as the “engaging portion of the tire puncturing frame” introduced in claim 1.  If these are the same elements, please be consistent with terminology.
Claim 19 recites “is fixed relative the…”, which appears to contain a typographical error and should read “is fixed relative to the…”.
Claim 24 is missing a period at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9, 19-20, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DE 203 05 540 U 1 (hereinafter will be referred to as DE ‘540).
Regarding claim 1, DE ‘540 teaches a traffic control device for use with a roadway receiving vehicles travelling longitudinally along the roadway in a travel direction, the device comprising: 
a housing (3) having a length in a longitudinal direction and a width in a lateral direction, the housing being elongate in the longitudinal direction and being adapted to be mounted to extend across the roadway transversely to the travel direction (Figures 1, 2, 9); 
the housing having a top plate (5) defining an upper supporting surface adapted to support the vehicles rolling over the housing; 
the upper supporting surface having a plurality of upper openings (36, Figure 9) formed therein; 
a plurality of tire puncturing members (15) having respective pointed ends adapted to puncture tires of the vehicles (Figure 1); 
the tire puncturing members being pivotal relative to the housing about a common pivot axis extending in the longitudinal direction of the housing between a stored position in which the tire puncturing members are retracted below the upper supporting surface of the housing and a working position in which the pointed ends of the tire puncturing members protrude upwardly beyond the upper supporting surface of the housing through the upper openings formed therein ([0022] of English translation); 
the tire puncturing members being joined in fixed relation to one another to define a tire puncturing frame which is collectively pivoted between the working position and the stored position (“the knife webs are welded to the pivot shaft” [0013] and “the entire blade unit is pivoted” [0014]); and
an upper stop member (31) supported on the housing and configured to be engaged by an engaging portion (top of rod 21 which is welded to the blade unit) of the tire puncturing frame in the working position whereby the upper stop member defines an upper limit of pivotal movement of the tire puncturing members relative to the housing (last two lines of [0072] of English translation);
the upper stop member (31) being mounted on the housing (first two lines of [0066] and Figures 3-5) adjacent to the top plate and below the top plate such that a downward facing, lowermost surface (Figure 4) of the upper stop member receives said engaging portion (top of rod 21 which is welded to the blade unit) of the tire puncturing frame engaged thereon in the working position to define the upper limit of the pivotal movement of the tire puncturing members relative to the housing; 
the lowermost surface of the upper stop member spanning in the lateral direction of the housing between horizontally and laterally spaced apart ends of the upper stop member (Figure 4); and 
said engaging portion (top of rod 21 which is welded to the blade unit) of the tire puncturing frame in the working position being aligned with an intermediate portion (32) of the lowermost surface at a location spaced horizontally inwardly in the lateral direction of the housing from each of the horizontally and laterally spaced apart ends of the upper stop member (Figure 5).
Regarding claim 2, DE ‘540’s device includes a crossbar (21) mounted on the tire puncturing frame in connection between an adjacent pair of the tire puncturing members at a location spaced radially from the pivot axis (Figure 2), the crossbar defining said portion of the tire puncturing frame engaged upon the lowermost surface of the upper stop member in the working position.
Regarding claim 9, DE ‘540 discloses that the upper stop member (31) is one of a plurality of upper stop members supported on the housing at longitudinally spaced apart positions (“stops 31...fastened on the inner sides 25 of the end walls 12”, first two lines of [0066] of English translation).
Regarding claim 19, DE ‘540 teaches a traffic control device for use with a roadway receiving vehicles travelling longitudinally along the roadway in a travel direction, the device comprising: 
a housing (3) which is elongate in a longitudinal direction and which is adapted to be mounted to extend across the roadway transversely to the travel direction (Figures 1, 2, 9); 
the housing having an upper supporting surface (Figure 1) adapted to support the vehicles rolling over the housing; 
the upper supporting surface having a plurality of upper openings (36; Figure 9) formed therein; 
a plurality of tire puncturing members (15) having respective pointed ends adapted to puncture tires of the vehicles (Figure 1); 
the tire puncturing members being pivotal relative to the housing about a common pivot axis between a stored position in which the tire puncturing members are retracted below the upper supporting surface of the housing and a working position in which the pointed ends of the tire puncturing members protrude upwardly beyond the upper supporting surface of the housing through the upper openings formed therein ([0022] of English translation); 
the tire puncturing members being joined in fixed relation to one another on a shaft (39) to define a tire puncturing frame which is collectively pivoted between the working position and the stored position (“the knife webs are welded to the pivot shaft” [0013] and “the entire blade unit is pivoted” [0014]); 
the tire puncturing frame including at least one crossbar (21; Figures 1-2) mounted in connection between an adjacent pair of the tire puncturing members at a location spaced radially from the shaft (39); and
said at least one crossbar (21) being directly connected to each tire puncturing member of said adjacent pair of the tire puncturing members (Figures 1-2) such that the crossbar is fixed relative to the tire puncturing members and such that the crossbar pivots together with the tire puncturing members between the stored position and the working position.
Regarding claim 20, DE ‘540’s crossbar (21) engages an upper stop member (31) on the housing in the working position to define an upper limit of pivotal movement of the tire puncturing members relative to the housing (Figures 1, 2, and 5).
Regarding claim 23, DE ‘540 teaches a traffic control device for use with a roadway receiving vehicles travelling longitudinally along the roadway in a travel direction, the device comprising: 
a housing (3) which is elongate in the longitudinal direction and which is adapted to be mounted to extend across the roadway transversely to the travel direction (Figures 1, 2, 9); 
the housing having a top plate (5) defining an upper supporting surface adapted to support the vehicles rolling over the housing; 
the upper supporting surface having a plurality of upper openings (36, Figure 9) formed therein; 
a plurality of tire puncturing members (15) having respective pointed ends adapted to puncture tires of the vehicles (Figure 1); 
the tire puncturing members being pivotal relative to the housing about a common pivot axis extending in the longitudinal direction of the housing between a stored position in which the tire puncturing members are retracted below the upper supporting surface of the housing and a working position in which the pointed ends of the tire puncturing members protrude upwardly beyond the upper supporting surface of the housing through the upper openings formed therein ([0022] of English translation); 
the tire puncturing members being joined in fixed relation to one another to define a tire puncturing frame which is collectively pivoted between the working position and the stored position (“the knife webs are welded to the pivot shaft” [0013] and “the entire blade unit is pivoted” [0014]);
an upper stop member (31) supported on the housing and configured to be engaged by a portion (top of rod 21 which is welded to the blade unit) of the tire puncturing frame in the working position whereby the upper stop member defines an upper limit of pivotal movement of the tire puncturing members relative to the housing (last two lines of [0072] of English translation);
the upper stop member (31) being mounted on the housing (first two lines of [0066] and Figures 3-5) adjacent to the top plate and below the top plate such that a downward facing, lowermost surface (Figure 4) of the upper stop member receives said portion (top of rod 21 which is welded to the blade unit) of the tire puncturing frame engaged thereon in the working position to define the upper limit of the pivotal movement of the tire puncturing members relative to the housing; and
a crossbar (21) mounted on the tire puncturing frame in connection between an adjacent pair of the tire puncturing members at a location spaced radially from the pivot axis (Figure 2), the crossbar defining said portion of the tire puncturing frame engaged upon the lowermost surface of the upper stop member in the working position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DE ‘540 as applied to claim 1 in view of Ellefson, US 4,016,679.
Regarding claim 10, while DE ‘540 fails to disclose the claimed limitation, Ellefson teaches a traffic control device and discloses an upper stop member being a strip of rubber or other compressible material (Ellefson’s column 3 lines 52-53) to help absorb the force of the vehicle depressing on the spikes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE ‘540’s upper stop member to be formed of resilient material in view of Ellefson’s disclosure to help absorb the force of the vehicle depressing on the tire puncturing members.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over DE ‘540 as applied to claim 1 above, alone.
Regarding claim 22, DE ‘540 only discloses one crossbar (21) and fails to disclose the at least one crossbar comprising a plurality of crossbars. Lacking criticality and this not being an inventive feature, since both the instant invention of the application and DE ‘540 have the tire puncturing members all pivoting together as a unit, it has been held that making an element separable is a matter of obvious engineering choice.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  It would have been obvious to one of ordinary skill in the art before the effective filing date to have the crossbar comprise a plurality of crossbars such that each tire puncturing member is directly connected to another one of the tire puncturing members by one of the crossbars to be able to save on material.

Allowable Subject Matter
Claim 24 is allowed.
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 9-10, 19-20, and 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.   Lundblad, US 1,563,637 is cited for the teaching of traffic control device having a plurality of tire puncturing members on an axle and an upper stop member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671